Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments (see Section I. 35 U.S.C. §121 – Restriction Requirement), filed 12/16/2020, with respect to Restriction between Group 1, Claims 1-10 and 17-26, and Group 2, Claims 11-16, have been fully considered and are persuasive.  The Restriction Requirement between Groups 1 and 2 has been withdrawn. 

Specification
3. The disclosure is objected to because of the following informalities:
	i. Page 8, Paragraph 25, Line 2, ‘on or more’ should read ‘one or more’.  
4. Appropriate correction is required.

Drawings
5. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "200" and "206" have both been used to designate ‘current generator’, such as in Para. 0063.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes 
6. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “218” has been used to designate both ‘connection’ and ‘reservoir’ on Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
7. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: delivery tube 526 (Page 26, Para. 00101) and reservoir 220 (Page 20, Para. 0073).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
8. Claim 11 is objected to because of the following informalities:  

10. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11. Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
12. Regarding Claims 1-26, every instance of the term "a group" in Claims 1-26 is a relative term which renders the claims indefinite.  The term "a group" is not defined by the claim, and is defined in the Applicant’s Specification (mail date 05/17/2019) as “one or more”, which is also a relative term which renders the claim indefinite. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention, as the term one or more could be interpreted to mean between 1 to an infinite amount of components (electrodes, optical fibers, parameters, currents, etc.). For the purpose of examination, the Examiner will be interpreting “one or more” to include any art comprising any of the components listed. 

13. Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The subject matter in Claim 21 is previously discussed in Claim 18, and provides no further limitations to said subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
14. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16. Claims 1-8, 11-14, and 17-24 are rejected under 35 U.S.C. 102 as being anticipated by Wolf II (US 20140074182, hereinafter Wolf).
17. Regarding Claim 1, Wolf teaches an electrical stimulation system comprising (abstract): a group of electrodes (electrode leads 617, Fig. 9a); a group of optical fibers (Fig. 16d optical fibers 101 in lead cables 110); and a controller that controls operation of the group of electrodes (Para. 0018, “A set of electrodes are operatively connected to the controller and the controller directs a set of currents to the set of electrodes based on the set of reflected light beams”) and the group of optical fibers (Para. 0018, “A set of optical detectors are operatively connected to the controller, receiving a set of reflected light beams”), wherein the controller sends optical signals through the group of optical fibers (Para. 0018, “a set of optical emitters operatively connected to the controller, generating a set of emitted light beams. A set of optical detectors are operatively connected to the controller, receiving a set of reflected light beams. A set of optical elements are operatively coupled to the set of optical emitters and to the set of optical detectors, emitting the set of emitted light beams and collecting the set of reflected light beams”); detects response optical signals occurring in response to the optical signals sent through the group of optical fibers when the group of optical fibers (Para. 0018, “a set of optical emitters operatively connected to the controller, generating a set of emitted light beams. A set of optical detectors are operatively connected to the controller, receiving a set of reflected light beams. A set of optical elements are operatively coupled to the set of optical emitters and to the set of optical detectors, emitting the set of emitted light beams and collecting the set of reflected light beams”) is located in a 
	18. Regarding Claim 2, Wolf teaches an electrical stimulation system of Claim 1, as shown above, wherein the controller identifies a target location in the medium using the group of parameters (Para. 0200, “After adjustment, the step 525 is repeated, and a train of pulses is delivered to each electrode at the new levels A.sub.L and A.sub.R. At step 530, patient paresthesia feedback is again solicited. If the level of paresthesia is still not optimal according to the patient feedback, the method repeats steps 533, 534, 535 and 536 as required. If the level of paresthesia is sufficient according to patient feedback at 

19. Regarding Claim 3, Wolf teaches the electrical stimulation system of Claim 2, as shown above, wherein the group of characteristics comprises at least one of an amplitude, a voltage, an electrode current flow, a direct current flow, an alternating current flow, or a pattern in current flow (Para. 0029, “In yet another aspect of the system, the controller derives a set of current pulse frequencies for the set of currents based on at least one of the group consisting of time averaging a set of current pulse frequencies, time averaging a set of current amplitudes, interpolating the set of current pulse frequencies and interpolating the set of current amplitudes”).
20. Regarding Claim 4, Wolf teaches the electrical stimulation system of Claim 1, as shown above, wherein the controller determines the group of parameters from electrical signals detected using the group of electrodes (Para. 0200, “After adjustment, the step 525 is repeated, and a train of pulses is delivered to each electrode at the new levels A.sub.L and A.sub.R. At step 530, patient paresthesia feedback is again solicited. If the level of paresthesia is still not optimal according to the patient feedback, the method repeats steps 533, 534, 535 and 536 as required. If the level of paresthesia is sufficient according to patient feedback at step 532, the method moves to step 538”).


	22. Regarding Claim 7, Wolf teaches the electrical stimulation system of Claim 1, as shown above, wherein each of the group of electrodes is comprised of segments and wherein the group of electrical currents can flow from at least one of the segments (Fig. 6b, cylinder electrode contacts 114, Para. 0153, “Lead cable 110 is inserted into a horizontal hole in set of horizontal holes 206 causing proximal set of electrode contacts 114 to come into electrical contact with set of electrode contactors 208 and further connecting proximal set of electrode contacts to electronics board 212”).

23. Regarding Claim 8, Wolf teaches the electrical stimulation system of Claim 1, as shown above, wherein each electrode in the group of electrodes has a tubular structure having an external surface and an internal surface in a cavity in the tubular structure (Fig. 6b, cylinder electrode contacts 114, Para. 0153, “Lead cable 110 is inserted into a horizontal hole in set of horizontal holes 206 causing proximal set of electrode contacts 114 to come into electrical contact with set of electrode contactors 208 and further connecting proximal set of electrode contacts to electronics board 212”) and wherein the group of optical fibers is located on at least one of the external surface or the internal surface (Figs. 

24. Regarding Claim 11, Wolf teaches an electrical stimulation system comprising (abstract): electrodes having tubular structures with exterior surfaces and interior surfaces in cavities in the electrodes (Fig. 6b, electrodes 112); optical fibers configured to be placed into an interior of a system (Fig. 16d, optical fibers 101 in lead body 110), wherein the optical fibers are located on at least one of the exterior surfaces or the interior surfaces (Fig. 16e); and a controller that sends optical signals through the optical fibers (Claim 1, “A stimulator system comprising: a controller; a set of optical emitters operatively connected to the controller, generating a set of incident light beams; a set of optical detectors operatively connected to the controller, receiving a set of reflected light beams”) detects optical signals occurring in response to the optical signals sent through optical fibers when the optical fibers are located in a medium (Para. 0018, “a set of optical emitters operatively connected to the controller, generating a set of emitted light beams. A set of optical detectors are operatively connected to the controller, receiving a set of reflected light beams. A set of optical elements are operatively coupled to the set of optical emitters and to the set of optical detectors, emitting the set of emitted light beams and collecting the set of reflected light beams”), determines a group of parameters for the medium using the response optical signals, and sends a group of electrical currents through the electrodes based on the group of parameters, wherein the electrodes emit the group of electrical currents into the medium when the electrodes are located in the medium (abstract, Para. 0026-0030, “In an aspect of the system, the controller derives a set of current amplitudes for the set of currents based on an interpolation of a set of calibrated current amplitudes. In another aspect of the system, the controller derives a set of current amplitudes for the set of currents based on time averaging of a set of historical current amplitudes. In yet another aspect of the system, the controller derives a set of current 

25. Regarding Claim 12, Wolf teaches the electrical stimulation system of Claim 11, as shown above, further comprising: an optical transceiver connected to the optical fibers (Fig. 17a, showing RF transceiver 71 in communication with the CPU, further in communication with optical fibers 81/82), wherein the controller controls the optical transceiver to send the optical signals through the optical fibers and detects response optical signals occurring in response to the optical signals sent through optical fibers when the optical fibers are located in the medium (abstract, Fig. 18a, Para. 0165, “Beginning with FIG. 18a, at step 81, RF transceiver 71 is continually polled for a change of operation code signal to be received from SCS controller 53. One of three options is always present, "start?", "calibrate?" and "stop?"); and a current generator connected to the electrodes (Claim 40, “The optical fiber sensor of claim 37 further comprising a set of electrodes disposed on the implantable lead, wherein the set of electrodes are operatively connected to a current generator”), wherein the controller controls the current generator to send the group of electrical currents through the electrodes based on the group of parameters, wherein the electrodes emit the group of electrical currents into the medium when electrodes are located in the medium (Claim 50, “The sensor system of claim 49 further 

26. Regarding Claim 13, Wolf teaches the electrical stimulation system of Claim 11, as shown above, wherein controller identifies a target location in the medium using the group of parameters and selects a group of characteristics for the group of electrical currents such that the group of electrical currents reach the target location when the group of electrical currents is emitted from the electrodes in the medium (Para. 0200, “After adjustment, the step 525 is repeated, and a train of pulses is delivered to each electrode at the new levels A.sub.L and A.sub.R. At step 530, patient paresthesia feedback is again solicited. If the level of paresthesia is still not optimal according to the patient feedback, the method repeats steps 533, 534, 535 and 536 as required. If the level of paresthesia is sufficient according to patient feedback at step 532, the method moves to step 538”).

27. Regarding Claim 14, Wolf teaches the electrical stimulation system of Claim 11, wherein each of the electrodes is comprised of segments and wherein the group of electrical currents can flow from at least one of the segments (electrode contacts 114 connected to electronics board 212).
	28. Regarding Claim 17, Wolf teaches a method for delivering an electrical current (abstract), the method comprising: sending optical signals through a group of optical fibers in a medium (abstract, Para. 0018, “a set of optical emitters operatively connected to the controller, generating a set of emitted light beams. A set of optical detectors are operatively connected to the controller, receiving a set of reflected light beams. A set of optical elements are operatively coupled to the set of optical emitters and to the set of optical detectors, emitting the set of emitted light beams and collecting the set of reflected light 



30. Regarding Claim 19, Wolf teaches the method of Claim 18, as shown above, wherein the group of characteristics comprises at least one of an amplitude, a voltage, an electrode current, a direct current flow, an alternating current flow, or a pattern in current flow (Para. 0029, “In yet another aspect of the system, the controller derives a set of current pulse frequencies for the set of currents based on at least one of the group consisting of time averaging a set of current pulse frequencies, time averaging a set of current amplitudes, interpolating the set of current pulse frequencies and interpolating the set of current amplitudes”).

31. Regarding Claim 20, Wolf teaches the method of Claim 17, as shown above, further comprising: determining the group of parameters from electrical signals detected using the group of 

32. Regarding Claim 23, Wolf teaches the method of Claim 17, as shown above, wherein each of the electrodes is comprised of segments and wherein the group of electrical currents can flow from at least one of the segments (Fig. 6b, cylinder electrode contacts 114, Para. 0153, “Lead cable 110 is inserted into a horizontal hole in set of horizontal holes 206 causing proximal set of electrode contacts 114 to come into electrical contact with set of electrode contactors 208 and further connecting proximal set of electrode contacts to electronics board 212”).

33. Regarding Claim 24, Wolf teaches the method of Claim 17, as shown above, wherein each electrode in the group of electrodes has a tubular structure having an external surface and an internal surface in a cavity in the tubular structure (Fig. 6b, cylinder electrode contacts 114, Para. 0153, “Lead cable 110 is inserted into a horizontal hole in set of horizontal holes 206 causing proximal set of electrode contacts 114 to come into electrical contact with set of electrode contactors 208 and further connecting proximal set of electrode contacts to electronics board 212”) and wherein the group of optical fibers is located on at least one of the external surface or the internal surface Figs. 6b and 6c, electrode contacts 114, optical fiber 101 attached at the internal surface of filler material 112, Figs. 16d and 16e showing multiples of lead cable 110).

Claim Rejections - 35 USC § 103
34. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

35. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	i. Determining the scope and contents of the prior art.
	ii. Ascertaining the differences between the prior art and the claims at issue.
	iii. Resolving the level of ordinary skill in the pertinent art.
	iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
36. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

37. Claims 6, 9-10, 15-16, 22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf II (US 20140074182, hereinafter Wolf) in view of PIVONKA et al (20200398058, hereinafter Pivonka). 
38. Regarding Claim 6, Wolf teaches the electrical stimulation system of Claim 1, as shown above, wherein the group of electrical currents has characteristics such that the group of electrical currents emitted from the group of electrodes flow between the group of electrodes (Fig. 6b, cylinder electrode contacts 114, Para. 0153, “Lead cable 110 is inserted into a horizontal hole in set of horizontal holes 206 causing proximal set of electrode contacts 114 to come into electrical contact with set of electrode contactors 208 and further connecting proximal set of electrode contacts to electronics board 212”). Wolf does not teach wherein the group of electrical currents emitted from the group of electrodes flow between the group of electrodes with a desired shape. However, in the field of electrical stimulation systems, Pivonka teaches the adjustment of the shape of an electrical stimulation system (Para. 0095, “In some embodiments, the first implantable device is configured to adjust the amount of stimulation energy delivered by varying a parameter selected from the group consisting of: at least one implantable functional element size and/or configuration; at least one implantable functional element shape; shape of a generated electric field; shape of a generated magnetic field; stimulation signal parameters; and combinations thereof”) and the use of bipolar electrical stimulation (Para. 0094, “In some embodiments, the method comprises delivering one or more of: electrical stimulation energy at a frequency of approximately between 10 Hz and 15 Hz; electrical stimulation energy at a frequency of between 5 Hz and 25 Hz; electrical stimulation energy with a pulse width of approximately between 180 μsec and 240 μsec; electrical stimulation energy with a pulse width of approximately between 10 μsec and 200 μsec; electrical stimulation energy with an amplitude of approximately 0.1V to 8.5V; electrical stimulation energy with a current between 0.1 mA to 10 mA; electrical stimulation energy with an 

39. Regarding Claim 9, Wolf teaches the electrical stimulation system of Claim 1, as shown above. Wolf does not teach wherein the electrical stimulation system of Claim 1 further comprises: a group of delivery tubes, wherein the controller sends at least one of a fluid, a nutrient, or a medicine through the group of delivery tubes into the medium at a group of ends of the group of delivery tubes located in the medium. However, in the field of electrical stimulation systems, Pivonka teaches a group of delivery tubes (Para. 0558, “In some embodiments, one or more functional elements 260 comprises a drug or other agent delivery element, such as a needle, port, iontophoretic element, catheter, or other agent delivering element that can be connected to a reservoir of agent positioned within housing 210 (e.g. reservoir 225 described herebelow”), wherein the controller (Para. 0457, “Each implantable device 

	40. Regarding Claim 10, Wolf modified by Pivonka teaches the electrical stimulation system of Claim 9, as shown above, wherein each electrode in the group of electrodes has a tubular structure having an external surface and an internal surface in a cavity in the tubular structure (Wolf, Fig. 6b, cylinder electrode contacts 114, Para. 0153, “Lead cable 110 is inserted into a horizontal hole in set of horizontal holes 206 causing proximal set of electrode contacts 114 to come into electrical contact with set of electrode contactors 208 and further connecting proximal set of electrode contacts to electronics board 212”); the group of optical fibers are located on at least one of the external surface or the internal surface (Wolf, Figs. 6b and 6c, electrode contacts 114, optical fiber 101 attached at the internal surface of filler material 112, Figs. 16d and 16e showing multiples of lead cable 110); and the group of delivery 

41. Regarding Claim 15, Wolf teaches the electrical stimulation system of Claim 11, as shown above. Wolf does not teach wherein the group of delivery tubes is located on at least one of the exterior surfaces or the interior surfaces and wherein the controller sends a fluid through the group of delivery tubes into the medium when a group of ends of the group of delivery tubes is located in the medium. However, in the art of electrical stimulation systems, Pivonka teaches a group of delivery tubes, wherein the group of delivery tubes is located on at least one of the exterior surfaces or the interior surfaces (Fig.3b, Para. 0558, “In some embodiments, one or more functional elements 260 comprises a drug or other agent delivery element, such as a needle, port, iontophoretic element, catheter, or other agent delivering element that can be connected to a reservoir of agent positioned within housing 210 (e.g. reservoir 225 described herebelow” Para. 0452, “An operable connection can include a physical connection, such as a physical connection including one or more wires, optical fibers, wave guides, tubes such as fluid transport tubes and/or linkages such as translatable rods or other mechanical linkages”) and wherein the controller (Para. 0457, “Each implantable device can comprise an implantable controller configured to control (e.g. modulate power to, send a signal to and/or receive a signal from) the one or more implantable functional elements”) sends a fluid through the group of delivery tubes into the medium when a group of ends of the group of delivery tubes (Para. 0558, “In some embodiments, one or more functional elements 260 comprises a drug or other agent delivery element”) is located in the medium (Fig. 3b showing end of tool 60 comprising functional element 260 located 

	42. Regarding Claim 16, modified Wolf teaches the electrical stimulation system of Claim 15, as shown above, but does not teach wherein the system further comprises a pump connected to the group of delivery tubes and the controller, wherein the controller controls the pump, the pump configured to send the fluid through the group of delivery tubes into the medium when the group of ends of the group of delivery tubes is located in the medium. However, in the art of electrical stimulation systems, Pivonka teaches a pump connected to the group of delivery tubes (Para. 0578, “Reservoirs 525 and/or 225 can comprise pressurized reservoirs or otherwise comprise a fluid pumping mechanism (e.g. a peristaltic mechanism, syringe pump or other fluid pump). Reservoirs 525 and/or 225 and can comprise refillable reservoirs (e.g. when reservoir 225 of an implantable device 200 comprises a valved opening such as a silicone septum or a mechanical valve, either accessible via a needle for refilling). The fluidly attached functional elements 560 and/or 260 can comprise a fluid delivery element selected from the group consisting of: a catheter; a porous membrane; an iontophoretic element; a needle; or combinations of one or more of these”) and the controller, wherein the controller controls the pump (Para. 0457, “Each implantable device can comprise an implantable controller configured to control (e.g. modulate power 

43. Regarding Claim 22, Wolf teaches the method of Claim 17, as shown above, wherein the group of electrical currents has a group of characteristics such that the group of electrical currents emitted from the group of electrodes flow between the group of electrodes (Fig. 6b, cylinder electrode contacts 114, Para. 0153, “Lead cable 110 is inserted into a horizontal hole in set of horizontal holes 206 causing proximal set of electrode contacts 114 to come into electrical contact with set of electrode contactors 208 and further connecting proximal set of electrode contacts to electronics board 212”). Wolf does not teach wherein the group of electrical currents emitted from the group of electrodes flow between the group of electrodes with a desired shape However, in the field of electrical stimulation systems, Pivonka teaches the adjustment of the shape of an electrical stimulation system (Para. 0095, “In some embodiments, the first implantable device is configured to adjust the amount of stimulation 

	44. Regarding Claim 25, Wolf teaches the method of Claim 17, as shown above. Wolf does not teach wherein the method further comprises: sending at least one of a fluid, a nutrient, or a medicine though a group of delivery tubes into the medium at a group of ends of the group of delivery tubes located in the medium. However, in the art of electrical stimulation devices, Pivonka teaches sending at least one of a fluid, a nutrient, or a medicine through a group of delivery tubes (Para. 0558, “In some embodiments, one or more functional elements 260 comprises a drug or other agent delivery element,” Para. 0452, “An operable connection can include a physical connection, such as a physical connection including one or more wires, optical fibers, wave guides, tubes such as fluid transport tubes and/or linkages such as translatable rods or other mechanical linkages”) into the medium at a group of ends of the group of delivery tubes located in the medium (Fig. 3b showing end of tool 60 comprising functional element 260 located within a tissue). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wolf by Pivonka, i.e. by adding the drug delivery tubing system of Pivonka to the electrical stimulation system of Wolf, for example through lumens 115/116, since such a modification would provide predictable results of delivering further assistance in maintaining consistent paresthesia (Para. 0003, “Spinal cord stimulation is a technique which uses an implanted electrode array to control chronic pain. The electrode array is typically implanted in a fixed position within the epidural space near the spinal cord. A signal generator delivers current pulses to the spinal cord via the implanted electrode array. The current pulses induce parasthesiae which help block the perception of pain”).

	45. Regarding Claim 26, Wolf modified by Pivonka teaches the method of Claim 25, as shown above, wherein each electrode in the group of electrodes has a tubular structure having an external surface and an internal surface in a cavity in the tubular structure (Fig. 6b, cylinder electrode contacts 

Conclusion
	46. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	47. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	48. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski, can be reached at (571)-272-7230. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	49. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792
/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792